Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8, 11-14, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al. (USPN 2014/0085344).
With regard to claim 1,
Jung et al. disclose a surface light source (10B), comprising: a substrate (210); a plurality of light emitting diode dies (220) arranged in an array along a row direction and a column direction on the substrate; a driving circuit (TPL) on the substrate and electrically connected to the plurality of light emitting diode dies, an encapsulation layer (230) on a side of the plurality of light emitting diode dies away from the substrate, wherein the encapsulation layer is a continuous film layer covering the plurality of light emitting diode dies (see figures). 

With regard to claim 2,
Jung et al. disclose the surface light source according to claim 1, wherein the encapsulation layer is in direct contact with the plurality of light emitting diode dies (see figures). 

With regard to claim 3,
Jung et al. disclose the surface light source according to claim 1, wherein the plurality of light emitting diode dies comprise a plurality of red light dies, a plurality of green light dies and a plurality of blue light dies, and the plurality of red light dies, the plurality of green light dies and the plurality of blue light dies are uniformly distributed to emit white light (see paragraph 67). 
With regard to claim 8,
Jung et al. disclose the surface light source according to claim 1, wherein the substrate is a glass substrate (see paragraph 65). 

With regard to claim 11,
Jung et al. disclose The surface light source according to claim 1, further comprising: a reflective layer (240) on a side of the plurality of light emitting diode dies facing the substrate, so that light emitted by the plurality of light emitting diode dies exits to the side of the plurality of light emitting diode dies away from the substrate. 

With regard to claim 12,
Jung et al. disclose the surface light source according to claim 1, wherein the driving circuit is configured to control each of the plurality of light emitting diode dies to emit light independently (see paragraph 125); or, the plurality of light emitting diode dies comprise a 

With regard to claim 13,
Jung et al. disclose a liquid crystal display device, comprising: the surface light source according to claim 1 (10B); and a display panel (100) on a light exiting side of the surface light source, wherein the display panel comprises an array substrate and an opposing substrate which are oppositely arranged, and the surface light source is on a side of the array substrate away from the opposing substrate (See figure 2). 

With regard to claim 14,
Jung et al. disclose a manufacturing method of a surface light source, comprising: forming a driving circuit (TPL) on a substrate; disposing a plurality of light emitting diode dies (220) on a side of the substrate on which the driving circuit is formed, wherein the plurality of light emitting diode dies are electrically connected to the driving circuit, and the driving circuit is configured to control at least two of the plurality of light emitting diode dies to emit light independently of each other (see paragraph 125); and forming an encapsulation layer (230) on a side of the plurality of light emitting diode dies away from the substrate, wherein the encapsulation layer is a continuous film layer covering the plurality of light emitting diode dies (See figures). 


Jung et al. disclose the surface light source according to claim 1, wherein the driving circuit is configured to control at least two of the plurality of light emitting diode dies to emit light independently of each other (see paragraph 125). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-7, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (USPN 2014/0085344).

With regard to claims 4, 5,
Jung et al. disclose the surface light source according to claim 1. While Jung et al. do not explicitly disclose the pitch of the LED array, a distance between adjacent ones of the 
With regard to claims 6, 7,
Jung et al. disclose the surface light source according to claim 1. While Jung et al. do not specifically disclose the claimed range of encapsulation thicknesses, Jung et al. do disclose minimizing the thickness of the encapsulation layer (paragraph 92) and therefore would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the claimed thicknesses in order to provide a thin device while maintaining the protection afforded by the encapsulation layer. 
With regard to claim 10,
Jung et al. disclose the surface light source according to claim 1. While Jung et al. do not specify the size of the LED dies, the claimed range of values was well within the size traditionally used by those of ordinary skill in the art at the time of the invention and would have been obvious to the same to incorporate into the source of Jung et al. in order to provide a thin device as directed by Jung et al. 
Claims 9, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (USPN 2014/0085344), in view of Yamashita et al. (USPN 2018/0341152).
With regard to claims 9, 14,
Jung et al. disclose the surface light source according to claim 1 and method according to claim 14. While Jung et al. do not explicitly disclose the mechanism of connecting the dies and driving circuit, Yamashita et al. do disclose wherein each of the plurality of light emitting diode dies comprises pins (23), and the driving circuit comprises pads (12), the surface light source further comprises: a buffer layer (13) between the substrate and the plurality of light emitting diode . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPN 2011/0211334, 2019/0285950, 2019/0294004, 2019/0326268, 2020/0044121, 2006/0163596, 2015/0206819, 2017/0263826, 2020/0074917, 2014/0346545, 2017/0309793, 2017/0030569.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Raabe whose telephone number is (571)272-8434.  The examiner can normally be reached on M-F 0530-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER M RAABE/Primary Examiner, Art Unit 2879